Title: From George Washington to David Humphreys, 22 October 1786
From: Washington, George
To: Humphreys, David



My dear Humphreys
Mount Vernon 22d Octr 1786

Your favor of the 24th ulto came to my hands about the middle of this month. For the enclosures it containd I pray you to receive my warmest acknowledgements and thanks. The poem, tho’ I profess not to be a connoisseur in these kind of writings, appears pretty in my eye, and has sentiment and elegance which must, I think, render it pleasing to others.
With respect to the circular letter, I see not cause for suppressing or altering any part, except as to the place of meeting. Philadelphia, in my opinion, has the advantage of New York on three accts 1st as being more central—2d because there are passage boats which ply regularly, and are well fitted between the more Southern States and the former, by which the Delegates, if they chuse that mode of travelling, may be accomodated, and 3d it would seem to me that this body & Congress sitting in the same place, at the same time, will not be very pleasing. ⟨When you have digested your Thoughts for publication, in the case of Captn Asgill, I would thank you for a copy of them; having arrested the account I had furnished Mr Tilghman, with an assurance of a more authentic one for his friend in England.⟩
I am pleased with the choice of delegates which were made at your State meeting, and wish the representatives of all the State Societies may appear at the General meeting with as good dispositions

as I persuade myself they will. It gives me pleasure also to hear that so many officers are sent to your Assembly. I am persuaded they will carry with them more liberality of sentiment than is to be found among any other class of citizens.
The speech of our friend Cobb was noble, worthy of a patriot, & himself, as was the conduct of Gen. Sullivan. But for Gods sake tell me, what is the cause of all these commotions? Do they proceed from licenciousness, British influence disseminated by the Tories, or real grievances which admit of redress? If the latter, why has the remedy been delayed till the public mind had become so much agitated, & why yet postponed? If the former, why are not the powers of government tried at once? It is as well to be without them, as not to live under their exercise. ⟨Commotions of this sort, like snow-balls, gather strength as they roll, if there is no opposition in the way to divide & crumble them.
Do write me fully, I beseech you, on these matters; not only with respect to facts, but as to opinions of their tendency & issues.⟩ I am really mortified beyond expression that in the moment of our Acknowledged Independence we should, by our conduct, verify the predictions of our transatlantic foe, & render ourselves ridiculous & contemptible in the eyes of all Europe. ⟨My health (I thank you for the enquiry) is restored to me; & all under this roof join me in most affectionate regards, & regretting that your letter has held out no idea of visiting it again this winter—as you gave us hope of doing when you left us.
To all the gentn of my acquaintance who may happen to be in your circle, I beg to be remembered with sincere regard. To assure you of the sincerity of my friendship for you, would be unnecessary; as you must I think be perfectly satisfied of the high esteem and affection with which, I am &c. &c.

G: Washington⟩

